Exhibit 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Silver Bull Resources, Inc. NineMonths Ended FiscalYearEndedOctober31, July 31, Earnings: — Net loss $ ) $ ) $ ) $ ) $ ) $ ) Add: Fixed charges — Earnings as defined (9,405,490 ) (4,724,110 ) (12,320,422 ) (6,931,557 ) (11,193,037 ) (6,571,979 ) Fixed charges — Interest expense — Ratio of earnings to fixed charges (1) — We had neither earnings nor fixed charges for the five fiscal years ended October 31, 2010 or for the nine month period ended July 31, 2011.Accordingly, we have no ratio of earnings to fixed charges to illustrate for such periods.
